2-6   5HYLVHG86'&0$

Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts

Place of Offense:                             Category No.         II                    Investigating Agency         ATF

City                                                     Related Case Information:

County         Norfolk                                   6XSHUVHGLQJ,QG,QI                          &DVH1R
                                                         6DPH'HIHQGDQW                             1HZ'HIHQGDQW
                                                         0DJLVWUDWH-XGJH&DVH1XPEHU            20-mj-5398-JGD
                                                         6HDUFK:DUUDQW&DVH1XPEHU            20-mj-5299-JGD, etc. (see notes)
                                                         55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH           Chiweze Ihunwo                                             -XYHQLOH                 G <HV G
                                                                                                                    ✔ 1R

                         ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU                G           ✔
                                                                                                                   <HVG1R
$OLDV1DPH
$GGUHVV                   &LW\ 6WDWH Providence, RI
                      1996
%LUWKGDWH <URQO\ BBBBB661          0418
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                  5DFHBBBBBBBBBBB          1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                               $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA          Bill Abely                                                    %DU1XPEHULIDSSOLFDEOH       660281

Interpreter:               G <HV         ✔ 1R
                                         G                       /LVWODQJXDJHDQGRUGLDOHFW

Victims:                   G<HVG1R
                                 ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                 G <HV         1R

Matter to be SEALED:                     G <HV          G✔    1R

          G :DUUDQW5HTXHVWHG                              G 5HJXODU3URFHVV                        ✔ ,Q&XVWRG\
                                                                                                    G

Location Status:

Arrest Date                     11/12/2020

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                        LQ                                         
G $OUHDG\LQ6WDWH&XVWRG\DW                                               G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                         RQ

Charging Document:                        ✔ &RPSODLQW
                                          G                             G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                                        1
Total # of Counts:                        G 3HWW\                    G0LVGHPHDQRU                   G )HORQ\

                                                  &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH      11/12/2020                               6LJQDWXUHRI$86$
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Chiweze Ihunwo

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged             Count Numbers

6HW     18 USC 922(a)(1)                              Dealing in firearms without a license                 1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:                              Search warrants 20-mj-5299-JGD, 20-mj-5341-JGD, 20-mj-5342-JGD,

 20-mj-5343-JGD, 20-mj-5344-JGD, 20-mj-5365-JGD, 20-mj-5366-JGD




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
